DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Cho in view of Kikukawa does not disclose the controller is in the controlled mode, the controller is operable to cause the speaker to continuously play an audio program selected by the user from the one or more audio programs stored in the memory or received via a wireless communication device without reference to any sensed condition. Examiner respectfully disagrees. First of all, Examiner is using the broadest reasonable interpretation regarding the rejection of the claims, wherein the Applicant does not provide a detailed explanation in his specification and drawings the feature of associating the audio programs to without a reference to any sensed condition, and how critical this feature to the disclosure of the invention, technically means the feature of associating the audio programs to without a reference to any sensed condition is broad and provides a reasonable interpretation to the Examiner to map it to different scenarios such the threshold value is a parameter that can be considered as a no reference to a sensed condition, a detection of different ranges of motions can be associated with a no reference to any sensed condition. Further, Cho in view of Kikukawa clearly teaches the same concept as disclosed by the Applicant in his claims. Kikukawa discloses two different modes, wherein a first mode that is associated with the activation and generation of a signal in which the acquisition unit 202 acquires detected sensor data from the sensor portion 206 indicating motion of the footwear 100 and is called the activation mode (par[0054]); and a second mode that is associated with outputting an audio and sound programs through the speaker that is selected by the user and is called the controlled mode (par[0170]), wherein the acquisition unit 302 acquires user setting information regarding the sound output control from the storage portion 38 (par[0170]), wherein the user setting information regarding the sound output control is information regarding settings regarding a method of controlling sound which is output according to motion of the footwear 100, and is set in advance in the information processing apparatus 200 from the user by using the touch panel 14 (par[0171]). Further, Kikukawa discloses in 
Therefore, Examiner maintains his rejection.

/AMINE BENLAGSIR/              Primary Examiner, Art Unit 2685